         Case 1:21-cv-00251-N/A Document 10            Filed 06/24/21     Page 1 of 12




                UNITED STATES COURT OF INTERNATIONAL TRADE




 TEKNIK ALUMINYUM SANAYI A.S.,

                        Plaintiff,
                                                    Court No. 21-00251
                v.

 UNITED STATES,

                        Defendant.



                                            COMPLAINT

       Plaintiff, Teknik Aluminyum Sanayi A.S. (“Teknik” or “Plaintiff”) by and through its

attorneys, alleges and states as follows:

               ADMINISTRATIVE DETERMINATION TO BE REVIEWED

       1.      This action seeks judicial review of certain aspects of the Final Determination of

the U.S. Department of Commerce’s (“Commerce”) countervailing duty investigation of Common

Alloy Aluminum Sheet (“CAAS”) from the Republic of Turkey (“Turkey”) (“Investigation”). The

contested determination was published as Common Alloy Aluminum Sheet from the Republic of

Turkey: Final Affirmative Countervailing Duty Determination and Final Affirmative

Determination of Critical Circumstances, in Part, 86 Fed. Reg. 13315 (Mar. 8, 2021) (“Final

Determination”), and the accompanying Issues and Decision Memorandum for the Final

Determination in the Countervailing Duty Investigation of Common Alloy Aluminum Sheet from

the Republic of Turkey (Dep’t of Commerce, Mar. 1, 2021) (“I&D Memo”). The resulting

countervailing duty order was published in Common Alloy Aluminum Sheet from Bahrain, India,

and the Republic of Turkey: Countervailing Duty Orders, 86 Fed. Reg. 22144 (Apr. 27, 2021)
        Case 1:21-cv-00251-N/A Document 10              Filed 06/24/21     Page 2 of 12

                                                                              Court No. 21-00251

(“CVD Order”). The investigation in question covered entries of common alloy aluminum sheet

from the Republic of Turkey during the period of investigation, January 1, 2019 through December

31, 2019 (“POI”).

                                        JURISDICTION

       2.      This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1581(c) and 19

U.S.C. § 1516a(a)(2), as this action is commenced under Sections 516A(a)(2)(A)(i) and

516(a)(2)(B)(i) of the Tariff Act of 1930, as amended, 19 U.S.C. § 1516a(a)(2)(A)(i), (a)(2)(B)(i).

                                          STANDING

       3.      Teknik is a foreign producer of CAAS from Turkey. Teknik participated in the

Investigation that is subject of this action as a mandatory respondent.         Teknik submitted

questionnaire responses to Commerce and responded to Commerce’s in-lieu-of-verification

questionnaire. In addition, Teknik submitted a rebuttal brief for consideration prior to the Final

Determination. Teknik is, therefore, an “interested party” within the meaning of 19 U.S.C.

§ 1516a(f)(3), 19 U.S.C. § 1677(9)(A) and 28 U.S.C. § 2631(k)(1). Accordingly, Teknik has

standing to commence this action pursuant to 28 U.S.C. § 2631(c) and 19 U.S.C. § 1516a(d).

                                      TIMELINESS OF ACTION

       4.      Section 516A(a)(2)(A)(i)(II) of the Act requires that, in actions challenging

Commerce’s determinations described in Section 516A(a)(2)(B)(i), the summons must be filed

within thirty (30) days of the date of publication in the Federal Register of the CVD order based

upon the contested determination, and the complaint must be filed within thirty (30) days

thereafter. 19 U.S.C. § 1516a(a)(2)(A)(i). On May 25, 2021, within thirty (30) days of the

publication of the CVD order on April 27, 2021, Teknik filed a summons with this Court. Thus,



                                                2
        Case 1:21-cv-00251-N/A Document 10              Filed 06/24/21    Page 3 of 12

                                                                             Court No. 21-00251

Plaintiff’s summons and complaint are timely filed pursuant to 19 U.S.C. § 1516a(a)(2)(A)(i) and

(B)(i) and USCIT Rules 3(a)(2), 6(a).



                                        STANDARD OF REVIEW

       5.      This Court reviews final determinations issued by Commerce pursuant to 19 U.S.C.

§ 1671d to determine whether they are “unsupported by substantial evidence on the record, or

otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(B)(i).



                                     STATEMENTS OF FACTS

       6.      Commerce initiated the countervailing duty Investigation on April 7, 2020,

following the filing of the antidumping and countervailing duty petitions on March 9, 2020 by the

Aluminum Association Common Alloy Aluminum Sheet Working Group (“Petitioner”). See

Common Alloy Aluminum Sheet From Bahrain, Brazil, India, and the Republic of Turkey:

Initiation of Countervailing Duty Investigations, 85 Fed. Reg. 19450 (Apr. 7, 2020).          The

International Trade Commission (“ITC”) simultaneously conducted its investigation.            See

Common Alloy Aluminum Sheet From Bahrain, Brazil, Croatia, Egypt, Germany, Greece, India,

Indonesia, Italy, Korea, Oman, Romania, Serbia, Slovenia, South Africa, Spain, Taiwan, and

Turkey; Institution of Anti-Dumping and Countervailing Duty Investigations and Scheduling of

Preliminary Phase Investigations, 85 Fed. Reg. 14702 (Int’l Trade Comm’n Mar. 13, 2020).

       7.      On April 20, 2020, Teknik and Assan Aluminyum Sanayi ve Ticaret A.S. (“Assan”)

were selected as mandatory respondents. Teknik fully participated as a mandatory respondent in

the Investigation. Teknik also fully participated and was a mandatory respondent in the concurrent

antidumping investigation concerning common alloy aluminum sheet from Turkey.



                                                3
        Case 1:21-cv-00251-N/A Document 10             Filed 06/24/21    Page 4 of 12

                                                                            Court No. 21-00251

       8.     Between April 22, 2020 and July 20, 2020, Commerce issued questionnaires and

supplemental questionnaires to, and received responses from, Plaintiff related to the CVD

Investigation of CAAS from Turkey.

       9.     On May 19, 2020, Commerce published the notification of postponement of the

preliminary determination until August 7, 2020. Common Alloy Aluminum Sheet from Bahrain,

Brazil, India, and the Republic of Turkey: Postponement of Preliminary Determinations in the

Countervailing Duty Investigations, 85 Fed. Reg. 29,930 (Dep’t of Commerce May 19, 2020).

       10.    On July 7, 2020, Petitioners filed a new subsidy allegation. Commerce initiated an

investigation on July 9, 2020 on the Provision of Land for Less Than Adequate Remuneration

(pursuant to the Government of Turkey’s Law No. 5084) based upon this allegation.

       11.    On August 10, 2020, Commerce published its preliminary determination in the

CVD Investigation on CAAS from Turkey. Common Alloy Aluminum Sheet From The Republic

of Turkey: Preliminary Affirmative Countervailing Duty Determination, Preliminary Affirmative

Determination of Critical Circumstances in Part, and Alignment of Final Determination With

Final Antidumping Duty Determination, 85 Fed. Reg. 49629 (Dep’t of Commerce Aug. 14, 2020)

(“Preliminary Determination”), and accompanying Decision Memorandum for the Preliminary

Affirmative Determination in the Countervailing Duty Investigation of Common Alloy Aluminum

Sheet from the Republic of Turkey (Dep’t of Commerce Aug. 7, 2020).

       12.    In the Preliminary Determination, Commerce calculated, using Teknik’s data, a

total subsidy rate of 0.07 percent. See Preliminary Calculations for Teknik Aluminyum Sanayi

A.S. (Teknik) (Dep’t of Commerce Aug. 7, 2020). Commerce calculated subsidy margins for the

(i) Exemption from Property Tax at the rate of 0.05 percent and (ii) Deduction of Taxable Income




                                               4
           Case 1:21-cv-00251-N/A Document 10            Filed 06/24/21     Page 5 of 12

                                                                               Court No. 21-00251

Program (for exports in 2017) at the rate of 0.02 percent. Id. Accordingly, Commerce found a de

minimis rate for Teknik. See Preliminary Determination.

         13.   Between August 21, 2020 and October 14, 2020, Commerce issued, and Teknik

responded to, supplemental questionnaires.

         14.   As a result of the COVID-19 pandemic, Commerce issued an in lieu of verification

questionnaire. See Letter from Mark Hoadly, Program Manager to Teknik Aluminyum Sanayi

A.S., Re: Countervailing Duty Investigation of Common Alloy Aluminum Sheet from Turkey: In

Lieu of Verification Questionnaire (Jan. 14, 2021) (“ILV Verification Questionnaire”).

         15.   On January 22, 2021, Teknik submitted its response to the ILV Verification

Questionnaire. See Letter from Sandler, Travis & Rosenberg, P.A. to Dep’t of Commerce, Re:

Common Alloy Aluminum Sheet from Turkey: Teknik Aluminyum Sanayi A.S.’s Response to the

Questionnaire in Lieu of Verification (Jan. 22, 2021) (“Verification Questionnaire Response”).

Teknik’s Verification Questionnaire Response totaled 918 pages and included fourteen (14) excel

spreadsheets that were worksheets, balance sheets, account ledgers, etc. As part of Teknik’s

Verification Questionnaire Response, Teknik, submitted its entire account ledger for the POI.

         16.   Petitioner filed a case brief addressing certain issues related to Teknik on February

2, 2021.

         17.   Teknik submitted a rebuttal case brief on February 9, 2021 demonstrating Teknik’s

reconciled 2019 sales, lack of payment for exemption for property tax and deduction of taxable

income, non-use of other grants, and Teknik’s full cooperation and lack of a basis for application

of adverse facts available (“AFA”). See Teknik Aluminyum Sanayi A.S. Rebuttal Brief (Feb. 9,

2021).




                                                 5
        Case 1:21-cv-00251-N/A Document 10               Filed 06/24/21    Page 6 of 12

                                                                             Court No. 21-00251

       18.     On March 8, 2021, Commerce published its Final Determination. See Common

Alloy Aluminum Sheet from the Republic of Turkey: Final Affirmative Countervailing Duty

Determination and Final Affirmative Determination of Critical Circumstances, in Part, 86 Fed.

Reg. 13315 (Mar. 8, 2021) (“Final Determination”), and the accompanying Issues and Decision

Memorandum for the Final Determination in the Countervailing Duty Investigation of Common

Alloy Aluminum Sheet from the Republic of Turkey (Dep’t of Commerce, Mar. 1, 2021) (“Final

I&D Memo”). Teknik was assigned a rate of 4.34 percent.

       19.     In the Final Determination, Commerce found that Teknik withheld information,

failed to provide requested necessary information in the form and manner requested by Commerce,

or failed to provide verifiable information for the following programs: Deduction of Taxable

Income for Exports; Foreign Market Research and Market Entry Grants Program; Foreign Fair

Support Program; Exemption from Property Tax Program. Final I&D Memo at 6. Commerce

therefore found that the use of adverse inference in selecting from among the facts otherwise

available on the record was warranted regarding certain programs for Teknik, because Teknik

failed to provide the requested information in the form and manner requested by Commerce with

respect to its reported sales information and its non-use of certain programs under review. Id.

Commerce found that Teknik failed to provide screen shots from its accounting ledgers in the ILV

Verification Questionnaire Response as requested by Commerce in order to examine the

completeness and accuracy of the reported information.

                                  STATEMENT OF THE CLAIMS

       20.     In the following respects, and for the other reasons demonstrated on the record of

the administrative proceeding, Commerce’s final results in its countervailing duty investigation




                                                6
        Case 1:21-cv-00251-N/A Document 10               Filed 06/24/21     Page 7 of 12

                                                                               Court No. 21-00251

which resulted in the issuance of the CVD Order, are unsupported by substantial evidence and

otherwise not in accordance with law.

                                             Count I

       21.     Plaintiff herein incorporates by reference paragraphs 1 through 20, supra, of this

complaint.

       22.     The purpose of verification is to check the accuracy of information already

submitted. The ILV Verification Questionnaire was issued by Commerce with this same intent –

to confirm the accuracy of information submitted.         During an on-site verification, if the

Department is not satisfied with certain information already included as part of the verification

package, the Department always requests additional information, which the respondents have

opportunity to provide. Therefore, on-site verifications are on-going and live processes with active

participation by the Department and respondents. This ILV Questionnaire cannot substitute for an

actual verification. In instances where there is a deficiency in any filing, Commerce is required to

let interested parties know that Commerce deems the filing deficient, particularly in instances, as

is the case here, where an interested party has provided more information than Commerce

requested.

       23.     Accordingly, Commerce’s determination to apply AFA based upon the ILV

Verification Questionnaire Response is not supported by substantial evidence and not in

accordance with law.

                                             Count II

       24.     Plaintiff herein incorporates by reference paragraphs 1 through 23, supra, of this

complaint.


                                                 7
        Case 1:21-cv-00251-N/A Document 10              Filed 06/24/21     Page 8 of 12

                                                                              Court No. 21-00251

       25.     Commerce’s determination that Teknik withheld information, failed to provide

requested necessary information in the form and manner requested by Commerce, or failed to

provide verifiable information is not reasonably determined, is unsupported by substantial

evidence on the record, and is otherwise not in accordance with law.

       26.     Commerce determined that Exhibit V-14 of the ILV Questionnaire showed the

income from the Government of Turkey and is a worksheet that did not contain screen shots from

the actual account ledger that contains the underlying information. Commerce’s conclusion is

based on a misstatement of fact of the administrative record. Exhibit V-14 is not a worksheet.

Exhibit V-14 of the ILV Verification Questionnaire was Teknik’s complete ledger of which

income was accounted for.      Teknik provided more verifiable information than Commerce

requested to support the lack of payment for exemption for property tax and deduction of taxable

income. This ledger was also duly reconciled with Teknik’s audited financial statements.

       27.     Accordingly, Commerce’s decision to apply adverse inferences in selecting from

among the facts otherwise available in calculating a countervailing duty margin is not based on

substantial evidence on the record and is otherwise not in accordance with law.

                                            Count III

       28.     Plaintiff herein incorporates by reference paragraphs 1 through 27, supra, of this

complaint.

       29.     Commerce’s determination that Teknik did not submit the requested screen shots

from its accounting systems relating to the Exemption from Property Tax Program and Teknik’s

Deduction of Taxable Income for Exports is not supported by the administrative record. Teknik

submitted screen shots from the accounting system in the Verification Questionnaire Response at

Exhibit V-4 and V-5 for the domestic sales reconciliation and export sales reconciliation.

                                                8
        Case 1:21-cv-00251-N/A Document 10             Filed 06/24/21       Page 9 of 12

                                                                              Court No. 21-00251

       30.    Accordingly, Commerce’s decision to apply adverse inferences in selecting from

among the facts otherwise available in calculating a countervailing duty margin is not based on

substantial evidence on the record and is otherwise not in accordance with law.

                                           Count IV

       31.    Plaintiff herein incorporates by reference paragraphs 1 through 30, supra, of this

complaint.

       32.    Commerce’s determination as to the sales reconciliation is in direct conflict with

Commerce’s findings in the concurrent antidumping investigation, for which Teknik was a

mandatory respondent. In the concurrent antidumping investigation, Commerce found that partial

adverse facts available were not warranted after Teknik submitted the same reconciliation

worksheet and the screen shot that was submitted in both the CVD Verification Questionnaire

Response and the concurrent antidumping in lieu of verification questionnaire response.

Commerce’s application of adverse inference is, therefore, inconsistent with its own

determinations in the concurrent antidumping investigation. Commerce has rendered two different

determinations in two concurrent investigations for the same information.

       33.    Accordingly, Commerce’s determination that Teknik did not cooperate to the best

of its ability to comply with Commerce’s request for information by not submitting requested

information in the manner as requested by Commerce is not supported by substantial evidence and

not in accordance with law.

                                            Count V

       34.    Plaintiff herein incorporates by reference paragraphs 1 through 33, supra, of this

complaint.


                                                9
          Case 1:21-cv-00251-N/A Document 10            Filed 06/24/21    Page 10 of 12

                                                                              Court No. 21-00251

          35.   Commerce’s determination that Teknik failed to provide the requested screen shots

identifying that Teknik did not receive any benefits under the Foreign Market Research and Market

Grants Program and the Foreign Fair Support Program is inconsistent with the administrative

record.     Commerce did not verify or ask any questions in Commerce’s ILV Verification

Questionnaire relating to these benefits during the POI.        Moreover, Commerce failed to

acknowledge that Teknik submitted its complete ledger where other government subsidy was

recorded in addition to the accounting entry.

          36.   Accordingly, Commerce’s determination that Teknik did not cooperate to the best

of its ability to comply with Commerce’s request for information by not submitting requested

information in the manner as requested by Commerce is not supported by substantial evidence and

not in accordance with law.

                                            Count VI

          37.   Plaintiff herein incorporates by reference paragraphs 1 through 36, supra, of this

complaint.

          38.   Commerce’s application of AFA to Deduction of Taxable Income for Exports

Program is unsupported by the administrative record and not in accordance with law. Commerce

determined that it could not verify the amount of support Teknik received under this program

because Teknik failed to provide screen shots of its accounting ledgers from its financial system.

The administrative record contains Teknik’s support for the usage of this program at Exhibit V-

12 of Teknik’s Verification Questionnaire Response.

          39.   Accordingly, Commerce’s determination that Teknik did not cooperate to the best

of its ability to comply with Commerce’s request for information by not submitting requested

information is not supported by substantial evidence and not in accordance with law.

                                                10
        Case 1:21-cv-00251-N/A Document 10              Filed 06/24/21     Page 11 of 12

                                                                              Court No. 21-00251

                                           Count VII

       40.     Plaintiff herein incorporates by reference paragraphs 1 through 39, supra, of this

complaint.

       41.     Commerce’s application of AFA with respect to the Exemption of Property Tax is

not supported by record evidence and otherwise not in accordance with law.               In initial

questionnaire responses, the administrative record provided that Exemption from Property Tax is

not shown in the accounting system as there is no gain but rather the absence of a payment. Teknik

did not provide any screen shots for the Exemption of Property Tax in its Verification

Questionnaire Response as such an exemption was not accounted in the accounting system.

Teknik initially provided the property tax return filed with the municipality, which shows the fair

value of the property and excerpts form law stating the property tax rates. This information was

sufficient to calculate the amount of property tax exempted. As the exemption was not accounted

for due to the absence of a payment, Teknik could not provide a screen shot demonstrating the

absence of such a payment.

       42.     Accordingly, Commerce’s determination that Teknik did not cooperate to the best

of its ability to comply with Commerce’s request for information by not submitting requested

information is not supported by substantial evidence and not in accordance with law.

                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff requests that this Court:

   (1) Hold that Commerce’s Final Determination is unsupported by substantial evidence and
       otherwise not in accordance with law;

   (2) Remand this matter to Commerce with instructions to issue a new determination that is
       consistent with this Court’s decision; and


                                                11
       Case 1:21-cv-00251-N/A Document 10             Filed 06/24/21       Page 12 of 12

                                                                              Court No. 21-00251

   (3) Grant such other and further relief as this Court may deem just and proper.



                                                    Respectfully Submitted,

                                                    /s/ Kristen S. Smith
                                                    Kristen S. Smith
                                                    Sarah E. Yuskaitis

                                                    SANDLER TRAVIS & ROSENBERG, P.A.
                                                    1300 Pennsylvania Avenue, N.W.
                                                    Suite 400
                                                    Washington, D.C. 20004
                                                    Tel: (202) 730-4965
                                                    Fax: (202) 842-2247


                                                    Attorneys for Teknik Aluminyum Sanayi A.S.


Dated: June 24, 2021




                                               12
